Citation Nr: 0311661	
Decision Date: 06/05/03    Archive Date: 06/10/03

DOCKET NO.  94-21 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension, to 
include as secondary to an undiagnosed illness.

2.  Entitlement to an initial rating higher than 10 percent 
for bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1957 and from November 1990 to September 1991.  

This case came before the Board of Veterans' Appeals (Board) 
from a March 1994 RO decision which, in pertinent part, 
granted service connection at a noncompensable rating for 
bronchitis.  The veteran appealed seeking a higher initial 
rating for this condition.  

In June 1996, the RO issued a rating decision granting an 
increased rating, from 0 to 10 percent, for the veteran's 
bronchitis, effective February 25, 1995.  The veteran 
maintained his disagreement with this newly assigned rating.

In addition, in October 1997, the RO issued a rating decision 
that denied, in pertinent part, service connection for 
hypertension as due to undiagnosed illness.  The veteran 
appealed this issue.  The RO's October 1997 decision also 
changed the effective date for the 10 percent rating assigned 
the veteran's bronchitis, from February 25, 1995 to October 
29, 1992.

In May 2000, the Board remanded the veteran's claims for 
service connection for hypertension and for an increased 
rating for bronchitis so that additional evidentiary 
development could be completed.  At present, the veteran's 
case is once again before the Board for appellate 
adjudication.




FINDINGS OF FACT

1.  The evidence does not show hypertension related to the 
veteran's first period of active duty service, from January 
1954 to January 1957.  Hypertension was not shown during this 
period of service or within one year of separation from this 
period of service.

2.  The veteran's current hypertension pre-existed his second 
period of active duty service, from November 1990 to 
September 1991, and did not increase in severity during this 
period of service.

3.  The veteran's most recent pulmonary function test, 
performed in December 2001, revealed Forced Expiratory Volume 
in one second (FEV-1) of 66 percent predicted; Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 76 percent predicted; and a diffusion capacity 
of the lung for carbon monoxide by the single breath method 
(DLCO) of 83 percent.

4.  The veteran has nonservice-connected chronic obstructive 
pulmonary disease (COPD), which is primarily responsible for 
his pulmonary problems.

5.  The veteran's bronchitis is manifested by shortness of 
breath, some dyspnea and use of a bronchodilator 
intermittently.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by active 
military service and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1117, 
1137, 1153, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.306, 3.307, 3.309, 3.317 (2002).

2.  The schedular criteria for an initial evaluation in 
excess of 10 percent for bronchitis  have not been met. 38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.97 Diagnostic Code 6600 (1996), (2002); Fenderson 
v. West, 12 Vet. App. 119 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from January 22, 1954 to 
January 21, 1957 and from November 21, 1990 to September 9, 
1991.  In between these periods of active duty service, the 
veteran served in the Arkansas Army National Guard.

The veteran's initial enlistment examination, dated in 
January 1954, listed the veteran's blood pressure as 134/70.  
No treatment for or complaints of hypertension were indicated 
during this period of service.  The veteran's separation 
examination, performed in January 1957, noted a blood 
pressure reading of 108/76.  

A periodic physical examination, performed in January 1983, 
noted a blood pressure reading of 121/98.  A periodic 
physical examination, performed in March 1985, noted a blood 
pressure reading of 128/86.  A treatment report, dated in 
March 1990 noted the veteran's complaints of congestions and 
a head cold.  The report noted a blood pressure reading of 
160/70.  The report listed a diagnosis of upper respiratory 
infection.  The report of a June 1990 physical examination 
noted the veteran's blood pressure to be 136/84.  A medical 
history report, taken at that time, listed no problems for 
high blood pressure.  A medical pre-screen checklist report, 
dated November 18, 1990, noted that the veteran has high 
blood pressure which is controlled with medication.  The 
report noted that the veteran needs a six month supply of 
Tenormin.  

A health questionnaire for dental treatment, dated in January 
1991, noted that the veteran has high blood pressure for 
which he is taking Tenormin.  A physical examination, dated 
in April 1991, noted a blood pressure reading of 110/78.  A 
medical history report completed at that time noted that the 
veteran had a history of high blood pressure and that he was 
taking blood pressure medicine, "Tormian 50 mg.".

A post service treatment report, dated in November 1991, 
noted the veteran's five week history of chest congestion, 
coughing and some dyspnea.  Physical examination revealed 
extensive rales throughout the entire left chest.  This was 
judged to be consistent with very severe bronchitis and/or 
resolving atypical pneumonia.  The report also noted a blood 
pressure reading of 140/80.  The report concluded with an 
impression of severe post infectious bronchitis.  A treatment 
report, dated in January 1992, noted the veteran's complaints 
of true subacute bronchitis with cough, chest congestion and 
white sputum.  The report noted a blood pressure reading of 
118/78.

In October 1992, the veteran filed a claim seeking, in 
pertinent part, service connection for bronchitis.  

A treatment report, dated in October 1992, noted the 
veteran's complaints of joint pain and bronchitis for the 
past year.  The report noted a blood pressure reading of 
166/97.  It concluded with an impression of unexplained 
shortness of breath and arthralgias.  A follow-up treatment 
report, dated in October 1992, noted an impression of 
recurrent bronchitis, etiology unknown.

A pulmonary function test report, dated in October 1992, 
stated that there was no obstructive lung defect indicated by 
the FEV1/FVC ration.  The report also noted that since VC was 
79 percent of predicted values, an additional restrictive 
lung defect cannot be excluded by spirometry alone.  

A treatment report, dated in September 1993, noted that the 
veteran gave a history of having smoked 1/2 pack of cigarettes 
per day for forty-five years.

In September 1993, the veteran underwent a Persian Gulf 
Registry examination.  The report noted the veteran's 
complaints of flu like symptoms since his service in the 
Persian Gulf.  Physical examination revealed a very slight 
wheezing of the lungs.  The report also noted a blood 
pressure reading of 200/110.  The report concluded, in part, 
with assessments of hypertension and rule out bronchitis.

X-ray examination of the chest, performed in November 1993, 
revealed the lung fields to be clear.  The report gave an 
impression of a normal chest.

A pathology report, dated in November 1993, noted nests of 
atypical squamous cells arising from atypical epithelium 
which are seen to invade the underlying dermis.  The report 
noted a pathological diagnosis of squamous cell carcinoma.  

A pulmonary function test report, dated in November 1993, 
noted a small airways obstructive defect.  

In December 1993, a VA general physical examination was 
conducted.  The examination report noted the veteran's 
inservice exposure there to burning oil well fires while in 
Kuwait.  Physical examination of the veteran's respiratory 
system revealed symptoms of bronchitis resolved four to five 
months earlier.  Multiple blood pressure readings were taken 
and ranged from 138/86 to 148/94.

In December 1993, a VA examination for nontuberculosis 
diseases and injuries was conducted.  The report noted that 
the veteran's pulmonary functioning was clinically normal.   
The report noted that the veteran had quit smoking three 
months earlier.  It concluded with a diagnosis of post 
environmental hazard exposure bronchitis.

A VA examination for cystitis, performed in December 1993, 
noted that the veteran had been on blood pressure medication 
(Tenomin) for the past two years.  

In March 1994, the RO issued a rating decision granting, in 
pertinent part, service connection at a noncompensable rating 
for bronchitis, effective from October 1992.

An echocardiogram, dated in March 1995, noted an assessment 
of mild concentric left ventricular hypertrophy, good left 
ventricular systolic function, and plaguing in the descending 
aortic root suggesting of thrombus in the left atrial 
appendage.

A September 1995 treatment report noted the veteran's 
complaints of a sore throat and a non-productive cough.  In 
December 1995, the veteran was seen with an upper respiratory 
infection.

An April 1996 treatment report noted the veteran's complaints 
of congestion and coughing up of green mucous.  The report 
noted an assessment of upper respiratory infection and 
bronchitis.  A treatment report, dated in May 1996, noted a 
blood pressure reading of 137/82.  The report also noted an 
assessment of hypertension.  A subsequent treatment report, 
dated in May 1996, noted a blood pressure reading of 175/88.

Multiple lay statements, from the veteran's spouse and 
friends, dated in September 1996, noted that his health had 
substantially declined after he had returned from the Persian 
Gulf.
 
A September 1996 treatment report noted the veteran's 
complaints of head congestion and coughing with green sputum.  
The report noted an assessment of upper respiratory infection 
and bronchitis.  

In September 1996, a VA examination for the trachea and 
bronchi.  The report noted the veteran's long history of 
bronchitis, and his long history of smoking approximately one 
pack of cigarettes per day.  He also reported inservice 
exposure to burning oil wells while in the Persian Gulf.  The 
veteran reported symptoms of weakness, fatigue and shortness 
of breath.  He indicated that he can walk approximately 1/4 
mile before developing dyspnea.  He noted that he was 
currently employed on a full time basis as a Court's bailiff.  
Physical examination revealed breath sounds that were 
increased and harsh.  He had an occasional expiratory wheeze 
and there were no rales nor rhonchi.  There was no presence 
of cor pulmonale, and there was mild cyanosis of the 
fingernail beds with no clubbing.  His cough was productive 
of one half cup of thick green-brown sputum daily.  He had 
dyspnea on exertion, slight exertion and at rest.  The 
veteran was noted to currently have acute bronchitis.  X-ray 
examination of the chest revealed a stable chest.  The report 
concluded with a diagnosis of chronic bronchitis and mild 
chronic obstructive pulmonary disease.  

In February 1997, a VA respiratory examination was conducted.  
The report noted the veteran's complaints of episodes of 
acute bronchitis when he gets wet or becomes exposed to 
inclement weather.  The veteran has shortness of breath, and 
estimated that he can walk 1/4 mile before becoming short of 
breath.  Physical examination revealed the lungs to be clear 
with increased and harsh breath sounds, but no rales, 
rhonchi, nor wheezes.  The report concluded with a diagnosis 
of chronic bronchitis.  

In February 1997, a VA examination for hypertension was 
conducted.  The report noted the veteran's history of 
hypertension having first been diagnosed at Ft. Sill, 
Oklahoma, shortly after the Persian Gulf War began.  The 
report noted that the veteran continues to take Tenormin, 50 
milligrams daily.  Physical examination revealed blood 
pressure readings of 169/89 while sitting, 158/83 while lying 
down, and 162/85 while standing.  The report concluded with a 
diagnosis of essential hypertension.  

A VA examination for systemic conditions, performed in 
February 1997, noted the veteran's complaints of headaches, 
nausea, joint pain, fatigue, weakness, short term memory 
loss, depression, insomnia and recurrent episodes of 
bronchitis.  Physical examination revealed the lungs to be 
clear to auscultation and percussion.  Breath sounds were 
increased and slightly harsh, without rales, rhonchi, nor 
wheezes.  

A July 1997 treatment report noted that the veteran was 
provided with an inhaler, and given instructions on its use. 

In August 1997, a VA general physical examination was 
conducted.  The report noted that the veteran's claims folder 
had been reviewed.  It noted his history of bronchitis since 
the fall of 1991.  Physical examination revealed the lungs 
are clear to auscultation and percussion.  The report noted a 
blood pressure reading of 140/88.

In February 1999, a hearing was conducted before the RO.  At 
the hearing, the veteran testified that he first was treated 
for hypertension around Christmas of 1990 at Fort Sill, 
Oklahoma, prior to going to the Persian Gulf.  The veteran 
indicated that he was given 50 milligrams of Danorman per day 
for treatment of this condition.  In discussing his 
bronchitis, the veteran indicated that he uses an inhaler and 
has been prescribed a breathing machine.  He reported a 
shortness of breath, which is aggravated by physical 
activity.  He also reported infections approximately two to 
four times per year requiring antibiotics.  The veteran's 
spouse testified in support of the veteran's claims.  

In May 2000, the Board remanded the veteran's claims for 
service connection for hypertension and for an increased 
rating for bronchitis so that additional evidentiary 
development could be completed.

In June 2000, medical treatment records, dated from 1976 to 
1999, were received from the Fayetteville Diagnostic Clinic.  
In January 1976, the veteran sought treatment for complaints 
of chronic dizziness for the past six months.  The report 
noted that he had a long history of smoking.  The report also 
noted that the veteran had significant bronchitis until he 
quit smoking, and that it had since improved.  Physical 
examination revealed a blood pressure reading of 140/92.  The 
report concluded with an impression of dizziness, unknown 
cause.  It also noted an impression of remote bronchitis and 
mild hypertension.  An August 1984 treatment report noted the 
veteran's complaints of headache and fatigue for the past 
month.  The report noted a blood pressure reading of 110/70.  
The report concluded with an impression of fatigue, with 
headaches of unknown cause.  A July 1986 treatment report 
noted that the veteran had a recurrence of a right retro-
orbital and frontal headache for the past three to four 
weeks.  The veteran also reported some visual field loss on 
the left, slight nausea for the past two to three days, and 
unsteadiness.  The report noted a blood pressure reading of 
144/94.  It also stated that the veteran had a long history 
of similar recurring headaches.  A treatment report, dated in 
July 1986, noted a diagnosis of migraine type headache.  A 
treatment report, dated in June 1999, noted that he had an 
apparent myocardial infarction earlier in that same year.  
The report noted that he underwent a successful two vessel 
coronary artery bypass graft.  

A letter from the Office of the Secretary of Defense to the 
veteran, dated in December 2000, noted that the veteran may 
have been exposed to very low levels of chemical agents for a 
brief period (less than 3 days) after the demolition in March 
1991 of chemical agent munitions in Khamisiyah, Iraq.  The 
letter noted that based on current medical evidence and 
ongoing research, there is no indication that any long-term 
health effects would be expected from a brief, low-level 
exposure to chemical agents that may have occurred near 
Khamisiyah.  

In December 2001, a VA respiratory examination was conducted.  
The report of this examination noted the veteran's complaints 
of worsening bronchitis.  The veteran indicated that he 
requires antibiotics four to six times per year.  The veteran 
also indicated that he had smoked cigarettes, approximately 
one pack per day, from age 15 to 16 through 1986.  The 
veteran indicated that his lung trouble began after his 
inservice exposure to smoke from burning oil wells.  Physical 
examination of the lungs revealed scattered wheezes and no 
audible rales.  There was no pectus deformity of the chest, 
and no clubbing, cyanosis or edema.  A pulmonary function 
test was conducted and revealed FEV1 of 66 percent, FVC/FEV1 
of 76 percent, and DLCO of 83 percent.  The report concluded 
with diagnoses of chronic bronchitis, chronic obstructive 
pulmonary disease (COPD) and previous tobacco abuse.  The VA 
examiner indicated that he had reviewed the veteran's claims 
folders prior to the examination.  Based upon this review, 
and his physical examination of the veteran, the VA examiner 
opined that the veteran does have COPD most likely resulting 
from his long-standing tobacco abuse.  He further stated:

It is my medical opinion that since the 
patient smoked for 36 years and he was 
exposed to these hazardous smokes in the 
Persian Gulf for approximately two weeks 
that the percentage of his service-
connected bronchitis component to this 
current complaints is approximately 1%.  
I believe that 99% of his problems are 
due to his COPD.

In November 2002, the RO sent the veteran correspondence 
informing him of his rights and responsibilities under the 
Veterans Claims Assistance Act of 2000.  

II.  Analysis

The veteran contends that service connection is warranted for 
hypertension.  He also claims that his service-connected 
bronchitis warrants a rating greater than 10 percent.  
Through correspondence, the rating decision, the statement of 
the case (SOC), supplemental SOCs, and the Board's prior 
remand, the veteran has been notified with regard to the 
evidence necessary to substantiate his claims.  Pertinent 
records have been obtained, and the veteran has been given 
all necessary VA examinations.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

A.  Service Connection for Hypertension

Service connection will be granted for disability resulting 
from disease or injury which was incurred in or aggravated 
during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

Service connection for certain chronic diseases, including 
hypertension, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 2002); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 2002); 38 C.F.R. § 3.304(b) (2002).  The presumption 
only attaches where there has been an induction examination 
in which the disability subsequently noted was not detected.  
See Bagby, supra.

A pre-service injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless the increase is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service. 38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306.  A temporary flare-up or recurrence 
of symptoms during service, of a pre-service condition, does 
not establish an increase in disability as required for a 
finding of service aggravation.  Rather, aggravation requires 
an increase in the level of the underlying condition. Davis 
v. Principi, 276 F.3d 1341 (Fed. Cir. 2002); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Lay descriptions of the veteran's hypertensive pathology, 
rather than lay descriptions regarding diagnoses, and 
etiology, of this disorder, are deemed to be competent 
evidence. Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Importantly, however, the lay description of the veteran's 
hypertensive symptomatology must be considered in conjunction 
with the clinical evidence of record.

After reviewing the veteran's claims folder, the Board 
concludes that the veteran's current hypertension pre-existed 
his second period of active duty service, and was not shown 
to be aggravated therein.  

The veteran's initial period of active duty service, from 
January 1954 to January 1957, was silent as to any complaints 
of or treatment for hypertension.  His separation 
examination, performed in January 1957, noted a blood 
pressure reading of 108/76.  

A post service medical treatment report, dated in January 
1976, noted a blood pressure reading of 140/92.  The report 
listed an impression of mild hypertension.  A July 1986 
treatment report noted a blood pressure reading of 144/94.  
It also noted that the veteran has had re-occurring 
complaints of right retro-orbital and frontal headaches.  A 
pre-screening checklist report, dated November 18, 1990, 
noted that the veteran has high blood pressure controlled 
with medications.  Due to this condition, the report 
indicated that the veteran needed a six month supply of 
Tenormin.  As the veteran's second period of active duty 
began on November 21, 1990, it is clear that he had 
hypertension prior to this time.  As an induction examination 
relating to this second period of service is not of record, a 
presumption of soundness does not apply.

After a thorough review of the veteran's claims file, the 
Board concludes that the medical evidence of record does not 
show an increase in disability of the veteran's pre-existing 
hypertension during service.  Treatment reports dated March 
1990 note a blood pressure reading of 160/70.  And, a post 
service treatment report, dated in November 1991, noted a 
blood pressure reading of 140/80.  

Although the veteran has previously claimed service 
connection for hypertension as an undiagnosed illness, these 
provisions do not support his claim.  The veteran has been 
diagnosed with hypertension, a known clinical diagnosis.  See 
38 C.F.R. § 3.317 (2002);66 Fed. Reg. 56,614-56,615 (Nov. 9, 
2001).

The weight of the credible evidence demonstrates that the 
veteran's current hypertension pre-existed his entry into 
active service in November 1990, and was not aggravated 
during his second period of service.  As the preponderance of 
the evidence is against the claim for service connection, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Increased Rating for Bronchitis

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2002).  When after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2002).

The RO has assigned a 10 percent rating for the veteran's 
service-connected bronchitis pursuant to Diagnostic Code 
6600.

This is an initial rating case.  Accordingly, consideration 
has been given to higher "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

On October 7, 1996, after the current appeal had commenced 
and was in pending status, Diseases of the Trachea and 
Bronchi, (Diagnostic Codes Code 6600-6604) were revised and 
new rating criteria went into effect. See 61 Fed. Reg. 
46,720-46,731 (September 5, 1996).  The amended regulations 
in 38 C.F.R. § 4.97 established more objective, unambiguous 
criteria for rating respiratory disorders. 61 Fed. Reg. 
46,720-46,722 (September 5, 1996).  The amended formula 
removed such subjective descriptors as mild, moderate, and 
severe, and provided rating criteria based, at least in part, 
on the results of pulmonary function tests. Id.

The United States Court of Appeals for Veterans Claims has 
held where the law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant will be applied. Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).  The RO has 
considered both the old and new rating criteria in 
adjudicating the veteran's claim.

The old rating criteria for Diagnostic Code 6600 indicated 
that in order to warrant a 10 percent evaluation, the 
disability must be moderate in degree, with considerable 
night or morning cough, slight dyspnea on exercise, and 
scattered bilateral rales.  A 30 percent evaluation was 
assigned for a moderately severe disorder with a persistent 
cough at intervals throughout the day, considerable 
expectoration, considerable dyspnea on exercise, rales 
throughout the chest, and evidence of beginning chronic 
airway obstruction.  For severely disabling symptoms a 60 
percent evaluation was in order for a disorder with a severe 
productive cough and dyspnea on slight exertion and PFT 
indicative of a severe ventilatory impairment.

The new rating criteria for Diagnostic Code 6600, indicates 
that a 10 percent evaluation is warranted where PFT revealed 
a FEV-1 of 71 to 80 percent predicted, or; FEV-1/FVC of 71 to 
80 percent, or; or DLCO (SB) of 66 to 80 percent predicted.  
A 30 percent evaluation is warranted for FEV-1 of 56 to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56 to 65 percent predicted. In order to warrant 
a 60 percent evaluation, the PFT must show FEV-1 of 40 to 55 
percent predicted, or; FEV-1/FVC of 40 to 55 percent, or; 
DLCO (SB) of 40 to 55 percent predicted, or; maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).

The evidence of record does not show a higher rating to be 
warranted under either the current or prior ratings criteria 
under Diagnostic Code 6600.  On his most recent VA 
respiratory examination, performed in December 2001, the VA 
examiner opined that 99 percent of the veteran's pulmonary 
problems are from his nonservice-connected COPD.  Pulmonary 
function tests taken at that time revealed a post medication 
FEV1 of 66 percent, FVC/FEV1 of 76 percent, and a DLCO of 83 
percent.  

As noted above, a 30 percent evaluation is warranted for FEV-
1 of 56 to 70 percent predicted, or; FEV-1/FVC of 56 to 70 
percent, or; DLCO (SB) of 56 to 65 percent predicted.  While 
the veteran's FEV-1 was 66 percent, within the range of that 
for a 30 percent evaluation under the current criteria, the 
Board can not ignore the medical opinion which largely 
attributes the veteran's respiratory problems (99 percent) to 
his nonservice-connected COPD.  Accordingly, the Board does 
not believe a higher rating is warranted under the new or 
prior ratings criteria.  

There is no evidence of a moderately severe disorder with a 
persistent cough at intervals throughout the day, 
considerable expectoration, considerable dyspnea on exercise, 
rales throughout the chest, and evidence of beginning chronic 
airway obstruction, due solely to the veteran's service-
connected bronchitis.  The December 1993 VA examination for 
nontuberculosis diseases and injuries noted that the 
veteran's pulmonary functioning was clinically normal.  
Accordingly, the preponderance of the evidence is against an 
evaluation in excess of 10 percent under the old criteria.

The Board finds that there are no identifiable periods of 
time, since the effective date of service connection, during 
which this condition has been more than 10 percent disabling, 
and thus higher "staged ratings" are not warranted.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The 
preponderance of the evidence is against the claim for a 
rating higher than 10 percent for the service-connected 
bronchitis. Consequently, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations (2002) have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2002) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's bronchitis has caused marked interference with 
employment (i.e., beyond that contemplated in the currently 
assigned evaluation) or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  
Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disability, 
per se, is productive of marked interference with employment.  
In this respect, the law is clear that only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on these issues.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected bronchitis, the Board 
finds that such impairment is contemplated in the currently 
assigned rating.  And, in this case, the evidence does not 
show that the service-connected bronchitis, alone, is 
productive of marked interference with employment.  As a 
matter of fact, it appears the veteran has been employed on a 
full time basis as a Court's bailiff, and the present record 
does not include any recent evidence to the contrary.  In 
essence, the Board finds no evidence of an exceptional or 
unusual disability picture in this case which renders 
impracticable the application of the regular schedular 
standards.















With respect to the disability at issue, the applicable 
rating criteria contemplate higher ratings.  However, the 
Board has not found the disability under consideration to be 
of such severity as to warrant assignment of a higher rating 
on a schedular basis other than that indicated above.  
Likewise then, referral for consideration for extra-schedular 
evaluations is not warranted here.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for hypertension is denied.

An increased initial rating in excess of 10 percent for 
bronchitis is denied.



	                        
____________________________________________
	C. TRUEBA-SESSING
	Acting Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

